J-S11043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

HOTEL FURNITURE LIQUIDATORS OF                      IN THE SUPERIOR COURT OF
PHILADELPHIA, INC.                                        PENNSYLVANIA



                     v.

CASTOR AVENUE PROPERTIES, LLC

                          Appellant                      No. 2075 EDA 2015


                  Appeal from the Order Entered May 27, 2015
             In the Court of Common Pleas of Philadelphia County
           Civil Division at No(s): December Term, 2014, No. 00855
-------------------------------------------------------------------------------------

HOTEL FURNITURE LIQUIDATORS OF                      IN THE SUPERIOR COURT OF
PHILADELPHIA, INC.                                        PENNSYLVANIA



                     v.

CASTOR AVENUE PROPERTIES, LLC

                          Appellant                      No. 2377 EDA 2015


              Appeal from the Judgment Entered June 26, 2015
            In the Court of Common Pleas of Philadelphia County
          Civil Division at No(s): December Term, 2014, No. 00855


BEFORE: FORD ELLIOTT, P.J.E., OTT, J., and MUSMANNO, J.

CONCURRING AND DISSENTING STATEMENT BY OTT, J.:FILED APRIL 29, 2016

      While I join in the decision of the Majority that rejected the argument

of Castor Avenue Properties, LLC (“Castor”) that the trial court erred in

denying its Petition to Open Default Judgment, I write separately to express
J-S11043-16


my view that Castor waived its argument that the trial court erred as a

matter of law in assessing damages against Castor.        In my view, because

Castor failed to file a motion for post-trial relief as required by Pennsylvania

Rule of Civil Procedure 227.1 following the assessment of damages hearing,

this Court should not address the damages issue on the merits. Therefore, I

would adopt the trial court’s discussion regarding waiver as dispositive of

this issue. See Trial Court Opinion, 8/28/2015, at 7–8.




                                     -2-